Citation Nr: 0208074	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  99-03 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for low back syndrome with 
disc disease, traumatic arthritis, and congenital 
lumbarization at S1, currently rated as 60 percent disabling.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The veteran served on active duty from April 1958 to June 
1978.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Columbia, South 
Carolina.  

The case was remanded by the Board in April 1999 for a travel 
board hearing.  

In December 2000, the veteran appeared for a personal hearing 
on his appeal before the undersigned Board member at the RO.  
A complete transcript is of record.  

In March 2001, the case was remanded by the Board for 
additional medical records of treatment subsequent to July 
1998, for VA neurologic and orthopedic rating examinations to 
ascertain the severity of the service connected low back 
disability and for compliance with the provisions of the 
Veterans Claims Assistance Act of 2000.  The purpose of the 
remand has been met.  

By rating action in March 2002, the RO granted an increased, 
60 percent, rating for the veteran's service connected low 
back disability.  The Board notes that although the RO 
granted a higher rating for the veteran's low back 
disability, this issue is still properly before the Board on 
appeal.  The veteran has specifically indicated that he 
wanted to continue the appeal.  

The veteran was also informed in March 2002 that the rating 
for his bilateral hearing loss had been increased to 50 
percent.  He advised VA by letter later in March 2002 that he 
was satisfied with this rating, thereby withdrawing his 
appeal as to the disability evaluation of bilateral hearing 
loss.  



FINDING OF FACT

The veteran's low back disability is manifested by no more 
than pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  


CONCLUSION OF LAW

A rating in excess of 60 percent for low back syndrome with 
disc disease, traumatic arthritis, and congenital 
lumbarization at S1 is not warranted.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 7, 10, 11, 4.21, 4.40, 
4.45, 4.71a, Diagnostic Code 5293 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

VA outpatient treatment records include a computerized 
tomographic scan of the lumbar spine, L1-S1, for complaints 
of low back pain radiating down the posterior right leg in 
May 1998.  There was moderate disc bulge, L3-4, with small 
posterior osteophytes.  Spinal stenosis was noted.  Moderate 
facet arthropathy was present.  There were posterior 
osteophytes and disc bulge at L4-5.  Spinal stenosis was 
noted.  The combination of disc bulge and bony hypertrophy 
narrowed the left neural foramen.  Severe degenerative change 
involved the S1 joint bilaterally.  

On a VA examination in August 1998, history was recorded that 
the veteran had injured his back lifting a heavy desk during 
active service.  He complained of a constant, dull, toothache 
pain of the low back with occasional sharp radiation into the 
knees.  He stated that the pain was worse with weather 
changes, when he was bending over, or when he stood longer 
than 10 minutes.  He reportedly could walk 15 or 20 minutes 
before the pain became worse.  He had difficulty climbing 
stairs.  
The physical examination showed forward flexion of the lumbar 
spine to 85 degrees, backward extension to 30 degrees, 
lateral flexion to 40 degrees, contralateral low back pain 
elicited on bending, pain with rotation, and pain with axial 
loading.  Straight leg raising was termed negative.  Motor 
examination was 5/5 for the lower extremity muscles, 
bilaterally.  Sensation was intact and equal, bilaterally, 
except for the left L5-S1 distribution, which was slightly 
decreased to light touch.  Deep tendon reflexes were equal, 
bilaterally.  The diagnosis was degenerative joint disease of 
the lumbosacral spine with possible hypertrophic facets.  

X-ray examination of the lumbar spine that was ordered by VA 
in August 1998 showed mild degenerative change in the lumbar 
spine as well as mild osteoporosis.  There was a sclerotic 
area overlying the left sacroiliac joint that most likely was 
secondary to degenerative change.  

The veteran appeared for a personal hearing on his appeal 
before a hearing officer at the RO in August 1999.  A 
complete transcript is of record.  He testified that he had 
severe back pain everyday that prevented him from sleeping, 
standing, walking, or even being able to put his shoes on.  
He described pain that goes into his legs, which became numb.  
He stated that he could bend over a little but the problem 
was straightening up again.  He had to use a chair to bathe 
and have extensions on his socks and shoes.  He had to sleep 
in a sitting position on a special mattress and could not sit 
for too long without getting up and moving around.  On 
driving to the hearing he had to make stops in rest areas, 
etc.  He could not sit on a hard surface and always carried a 
cushion in his car on which to sit, if needed.  His pain 
improved with lying and sitting down and with medications.  
His pain worsened with physical activity, weather changes, 
standing, walking, bending forward and backward, getting out 
of bed and stress.  His pain had been worse over the previous 
year or two.  He showed trigger points along the right tensor 
fascia lata.  He walked with a cane for distances.  

VA outpatient treatment records show, in August 1999, that 
the veteran had a history of low back pain described as nine 
on a scale of ten if he did not take medication.  With 
medication, it was reduced to a level of four.  The physical 
examination showed a level of pain at nine.  Straight leg 
raising was bilaterally positive at just above the horizontal 
level while he was seated.  He limped favoring his left lower 
extremity and had increased pain on heel and toe walking.  
There was minimal tandem gait ataxia.  Strength was 4/5 in 
hip flexors and thigh abductors and 4+/5 in knee flexors and 
thigh adductors.  Tandem reflexes were 1+ at the knees and 
trace at the Achilles, bilaterally.  Degenerative joint 
disease of the lumbosacral spine with lumbar stenosis at 
L3,4,5 with secondary chronic pain syndrome was assessed.  

VA outpatient treatment records show, in January 2000, that 
the veteran had complaints of chronic low back, hip and right 
lower extremity pain.  He described the pain as moderately 
throbbing and severely shooting, sharp, aching, tiring, 
sickening, fearful and punishing.  He stated that the pain 
was excruciating, always present and always of the same 
intensity.  The pain reportedly was better with medication 
and when lying/sitting down.  The pain reportedly was 
worsened by physical activity, weather changes, standing, 
walking, bending, getting out of bed and stress.  The pain 
had been getting worse over the previous 1-2 years.  The 
physical examination revealed trigger points along the right 
tensor fascia lata.  He walked with a cane for distances.  He 
had an antalgic gait.  Curvature of the spine was normal.  He 
was termed positive for spinal tenderness.  Lumbar flexion, 
extension and side bending were termed abnormal.  He had 
positive facet related tenderness.  Straight leg raising was 
negative.  His hips were negative for tenderness.  The 
sacroiliac joints were positive for tenderness, right greater 
than left.  Sensory examination was intact to light touch.  
Motor examination showed 5/5 strength of his lower 
extremities.  Reflexes were termed 1+ in the ankles and 
knees.  Plantar reflexes were downgoing.  Lumbar radiculitis, 
spinal stenosis, and bilateral sacroiliitis were assessed.  
In March 2000, he underwent a lumbar epidural steroid 
injection.  He tolerated the procedure well without 
complications and left the VA pain center in stable 
condition.  

VA outpatient treatment records show, in May 2000, that the 
veteran had had about 3 1/2 weeks of pain relief following 
the March 2000 epidural.  He described low back pain that 
traveled to the lower extremities, bilaterally, right greater 
than left.  The pain was termed severe, sharp, throbbing with 
a visual analogue of 9/10.  Bending and lifting made the pain 
worse.  Rest and sitting lessened the pain.  Numbness of the 
right leg was related.  He desired another lumbar epidural 
steroid injection.  The physical examination showed that the 
spine had normal curvature.  There was mild positive 
tenderness over the lumbosacral region.  There was positive 
facet-related tenderness of the lumbar spine.  Sensation was 
intact.  Bilateral lumbar radiculitis, lumbar spinal 
stenosis, and bilateral sacroiliitis were assessed.  

VA outpatient treatment records show, in June 2000, that the 
veteran had a May 2000 lumbar epidural that relieved his pain 
for about 1 1/2 weeks.  Lumbar pain was described as a little 
better and traveled down the back of the legs to the left 
calf and the right foot.  The pain was described as shooting, 
sharp, gnawing, and aching with a visual analogue score of 
9/10.  Standing, walking and lifting worsened the pain.  
Medication and sitting lessened the pain.  Both hips hurt 
badly when he stood up.  He stated that the May 2000 
injection did not help as much but he was able, with 
medication, to work in his yard cutting grass and using a 
weed whacker.  The physical examination showed that his gait 
was normal.  The lumbosacral spine was positive for 
tenderness.  Sensory examination was intact to light touch.  
Lumbar radiculitis, stenosis and sacroiliitis were assessed.  
He was given another epidural.  In September 2000, he 
indicated that relief from the June 2000 epidural lasted 
about a week.  A month previously he started to have severe 
right hip pain radiating down the right thigh to the right 
ankle.  The pain was described as severe, sharp, and gnawing 
with a visual analogue response of 9/10, worsened by 
prolonged standing, and lessened by medication and sitting.  
He stated that the pain was so severe that on one occasion 
since the June 2000 injection he had gone to an emergency 
room and saw a physician who referred him for physical 
therapy lasting about 4 weeks, with heat, massage, and 
additional medication.  The physical examination showed that 
his gait and curvature of the spine were normal.  The 
lumbosacral spine was positive for tenderness, abnormal 
flexion, extension and side-bending, and 
facet-related tenderness.  Straight leg raising was negative.  
The hip joints and sacroiliac joint were positive for 
tenderness.  Patrick's sign was negative.  The hips showed 
normal range of motion.  The assessments were right lumbar 
radiculitis, lumbar facet joint syndrome, bilateral 
sacroiliitis, lumbar spinal stenosis, and myofascial back 
pain.  

During the December 2000 hearing, the veteran testified that 
he suffered from daily, constant back pain and right leg pain 
to the ankle and constant foot numbness.  He stated that he 
had to sit down after standing longer than 2 minutes.  He 
described pain and numbness around the knee.  He experienced 
shooting pain down his leg everyday.  He also described 
localized pain across his back a little below the belt line.  
His back disability reportedly was constant and worsening 
depending on the weather and when he forgot and tried to pick 
something up.  He recalled having been bedridden for low back 
pain about 3 months previously when he was laid-up for about 
a day.  He testified that he had interrupted sleep 4 or 5 
times a night.  He stated that he had some muscle spasms once 
or twice a month.  He was being treated for his back 
regularly.  He testified that his work involves mostly 
paperwork and he has no problems with it, indicating that he 
gets up every few minutes and walks a bit.  The complete 
transcript of his testimony is of record.

VA outpatient treatment records dated in January 2001 show 
that the veteran continued to have severe low back pain that 
radiated to the thighs and the calf to the right foot.  The 
pain was still described as sharp, throbbing and gnawing with 
a visual analogue response of 7/10.  Standing, walking and 
sitting on hard surfaces exacerbated the pain and sitting on 
softer surfaces and reclining made the pain better.  The 
physical examination showed an antalgic gait.  There were 
right hip and right sacroiliac joint tenderness.  The 
assessment included right lumbar radiculitis, lumbar facet 
joint syndrome, bilateral sacroiliitis, lumbar spinal 
stenosis, and myofascial back pain.  In June 2001, he 
indicated that his lumbar pain was moderate and occasionally 
severe and no longer radiated down his leg.  He described it 
as uncomfortable in his low back area with the pain 
traversing from the left hip across the gluteal area to the 
right hip across the buttocks.  He indicated a foci of pain 
in the lateral right ankle.  The pain was described as 
throbbing, shooting, stabbing, sharp, gnawing, hot, burning 
and aching with a visual analogue score of 7/10 and an 
average pain score of 8/10.  Standing exacerbated the pain 
and medication made it somewhat better.  Right hip and right 
sacroiliac tenderness was elicited.  The assessment was 
unchanged.  

On a VA neurological examination in July 2001, history of 
episodic low back pain with inability to lift things was 
recorded.  The veteran complained of continuous low back pain 
mostly in the region of the sacroiliac joint radiating into 
both hips, particularly the left, with the pain occasionally 
sharp and at other times with the pain radiating into his 
legs.  The physical examination showed no lumbar spine muscle 
spasm.  He indicated by touch the areas of pain and palpation 
of those areas did not reproduce his complaints.  The motor 
system demonstrated give-way weakness of the extensor 
hallucis longus muscles, bilaterally.  There was also some 
weakness in the function of the tibialis anterior muscles, 
bilaterally, more on the left side.  Sensory examination 
revealed hypesthesia consistent with a left L5 radiculopathy.  
Tendon reflexes were termed brisk and symmetrical without any 
pathologic reflexes.  The impression was that he had chronic 
low back pain and left L5 sensory loss consistent with 
radiculopathy.  

On a VA orthopedic examination in July 2001, the veteran 
indicated that his low back symptomatology had not changed 
appreciably.  He presented with chronic low back pain and 
denied true radicular symptoms.  Low back pain occasionally 
extended to his buttocks and down the right posterior leg to 
the knee.  He used no assistive devices.  The physical 
examination showed forward bending of the lumbar spine to 75 
degrees.  Backward extension was approximately to 20 degrees.  
Lateral flexion was to 25 degrees, bilaterally.  He was able 
to heel and toe walk and squat and rise without difficulty.  
The straight leg raising test was negative in the sitting and 
supine positions, bilaterally.  He showed mild flattening of 
lumbar lordosis.  He had mild tenderness to palpation of the 
paraspinous musculature on the right, left and lumbar areas.  
The assessment was mechanical low back pain with degenerative 
arthritis of the lumbar spine and left sacroiliac joint 
without true radicular symptoms.  

X-ray examination of the lumbar spine by VA later in July 
2001 showed mild to moderate spondylosis deformans of the 
lumbar spine, Baastrup's disease at L4-5 and L5-S1, and mild 
L3-4 and posterior L4-5 disc space narrowing.  The remaining 
levels were preserved.  There was no subluxation or fracture.  

On a VA examination in February 2002, it was shown that the 
veteran carried a cane in his right hand which he reportedly 
had been using for 4 or 5 months, since radiculopathy had 
started.  He continued to complained of constant, dull, 
aching pain, night awakenings, 50 percent back pain and 50 
percent leg pain.  He used a hand rail when going up and down 
steps and led with his left leg.  The physical examination 
showed forward flexion of the lumbar spine to approximately 
75 degrees.  Lateral flexion was to approximately 20 degrees.  
Backward extension was to approximately 10 degrees.  There 
were subjective paresthesias over the lateral border of the 
right thigh down to the right ankle.  Specified muscle 
testing of the lower extremities was termed 5/5.  He was able 
to heel and toe walk and squat and rise.  He had marginally 
positive straight leg raising on the right, and negative 
straight leg raising on the left.  The assessment was 
degenerative disc disease of the lumbar spine with 
spondylosis and new radicular symptoms.  He reportedly had 
significant lumbar pain and radicular symptoms which limited 
his activities of daily living as well as his ambulatory 
status.  He was dependent on a cane for assistance.  

Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, the Board 
finds that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West Supp. 2001); see also 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(b)).  The veteran was notified in the RO's 
March 2002 decision that the evidence supported no more than 
the maximum disability evaluation that was awarded.  That is 
the key issue in this case, and the rating decision, as well 
as the supplemental statement of the case (SSOC), informed 
the veteran of the relevant criteria.  The Board concludes 
the discussions in the rating decision and SSOC sent to the 
veteran informed him of the information and evidence needed 
to substantiate the claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the veteran by making 
reasonable efforts to obtain evidence necessary to 
substantiate the claim.  38 U.S.C. § 5103 (West Supp. 2001); 
see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)).  The veteran has not 
referenced any obtainable evidence not of record that might 
aid his claim or that might be pertinent to the bases of the 
denial of this claim.  The RO had requested and obtained VA 
medical records.  In this regard, in March 2002, the Board 
remanded the claim for additional evidentiary development, to 
obtain all pertinent medical records, and to afford him a VA 
examination specific to his claim for an increased rating.  
All the obtainable data that was requested has been received 
and considered.  Moreover, the veteran has taken the 
opportunity to give exhaustive testimony on his claim during 
the hearing at the RO in August 1999.  This testimony is 
contained in the hearing transcript which has been thoroughly 
reviewed and considered.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  38 C.F.R. §§ 4.1 and 4.2 
require that each disability be viewed in relation to its 
entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  Not all disabilities 
will show all the findings specified in the rating criteria, 
but coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  

Furthermore, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that the VA must consider the applicability 
of regulations relating to pain.  Quarles v. Derwinski, 3 
Vet. App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1993); Hatlestad v. Derwinski, 1 Vet. App. 
164, 167 (1991).  The "functional loss due to pain is to be 
rated at the same level as the functional loss when flexion 
is impeded."  Schafrath at 592.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.  (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be noted.  

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. 4.11.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, as seen by the separate 
assignment of evaluations based on instability and arthritis 
with limitation of motion; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

In a precedent opinion, the VA General Counsel has held that 
disabilities rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, involved limitation of motion, which warranted 
consideration based on functional loss due to pain on use or 
due to flare-ups under §§ 4.40 and 4.45.  VAOPGCPREC 36-97.  
However, there is no basis for a rating in excess of the 
maximum schedular rating, under the provision for 38 C.F.R. 
§§ 4.40, 4.45.  See Johnston v. Brown, 10 Vet. App. 80 
(1997).  

According to applicable schedular criteria a 60 percent 
evaluation is warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  This is the maximum schedular rating allowable 
under this diagnostic code.  

Accordingly, if entitlement to a higher rating is to be 
demonstrated, it would have to be under some other diagnostic 
code.  In this regard, a review of potentially applicable 
diagnostic codes shows that the veteran would not be entitled 
to a higher rating under any other code.  For instance, 
Diagnostic Code 5010-5003 provides that traumatic arthritis 
is to be rated on the basis of limitation of motion of the 
affected joint or joints.  In this regard, Diagnostic Code 
5292 provides a maximum rating of only 40 percent for severe 
limitation of motion of the lumbar spine.  Even with 
consideration of functional impairment and the holding in 
DeLuca, the maximum rating for ankylosis of the lumbar spine 
would only be 50 percent under Diagnostic Code 5289.  
Diagnostic Code 5295 provides a maximum rating of only 40 
percent for lumbosacral strain.  It is not shown that the 
service connected low back disability involves a fractured 
vertebrae with cord involvement; thus, a rating in excess of 
60 percent rating based on Diagnostic Code 5285 is not 
assignable.  

Under the applicable criteria, the veteran's low back 
disability is assigned the maximum schedular rating, and no 
additional rating based on limitation of motion or 
lumbosacral strain is assignable.  This disability is rated 
under Diagnostic Code 5293, which is considered to be based 
on limitation of motion, as well as neurologic dysfunction 
associated with intervertebral disc syndrome.  

The Board has considered whether an extraschedular rating 
beyond 60 percent is warranted for the disability at issue.  
The evidence of record does not show that the veteran has 
required hospitalization as a result of the service-connected 
low back disability.  It is noted that he apparently went to 
a hospital emergency room for a flare-up of pain in 2000 but 
he apparently did not require hospitalization on that 
occasion and was placed on a 4-week physical therapy regimen.  
Frequent periods of hospitalization for the disability are 
not claimed or shown.  In addition, the veteran has submitted 
no medical evidence supporting a marked interference with 
employment beyond that contemplated by the rating assigned.  
In fact, he has testified that he is able to get up and walk 
around at work and that his job deals mostly with paperwork.  
In short, it does not appear that there has been any 
impairment of earnings in excess of that contemplated by the 
current schedular rating.  The Board concludes that the 
evidence does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards; thus referral of the 
claim to the Director of Compensation and Pension for 
extraschedular consideration is not warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2001).


ORDER

An increased rating for low back syndrome with disc disease, 
traumatic arthritis, and congenital lumbarization at S1 is 
denied.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


